No. 95-2524


Augustine Bailey, Debbie Bailey,        *
Laverne Gregory, and                    *
Merle Johnson,                          *
                                        *
      Appellants,                       *
                                        * Appeal from the United States
        v.         *                    District Court for the
                                        * Eastern District of Arkansas.
Area Agency on Aging of                 *
Southeast Arkansas, Inc.;               *          [UNPUBLISHED]
Bobby Ashcraft, in His Individual       *
and Official Capacity as a              *
Member of Its Board of Directors;       *
Wilson Crain, in His Individual         *
and Official Capacity as a              *
Member of Its Board of Directors;       *
Florene Chadick, in Her Individual*
and Official Capacity as a              *
Member of Its Board of Directors;       *
Nelson Thompson, in His Individual*
and Official Capacity as a              *
Member of Its Board of Directors;       *
Cary Clark, in His Individual           *
and Official Capacity as a              *
Member of Its Board of Directors;       *
James Bennett, in His Individual        *
and Official Capacity as a              *
Member of Its Board of Directors;       *
Paul Fisher, in His Individual          *
and Official Capacity as a              *
Member of Its Board of Directors;       *
and John Clark, in His Individual       *
and Official Capacity as a              *
Member of Its Board of Directors,       *
                                        *
      Appellees.                        *




                       Submitted:   February 14, 1996

                           Filed: March 11, 1996
Before BOWMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


PER CURIAM.

     In 1992, the four plaintiffs were fired from their positions as van
drivers for the Area Agency on Aging of Southeast Arkansas.   They sued the
agency and its board of directors in federal district court, alleging a
deprivation of constitutional rights by the state.    See 42 U.S.C. § 1983.


     On motion, the district court granted summary judgment to the
defendants in mid-1995, holding that there was no state action by the
defendants.    The plaintiffs appealed.    We have read the briefs, examined
the exhibits, considered the district court record, and heard oral argument
by the parties.     Because we discern no error of law in the record, we
affirm the judgment of the district court.1     See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The Honorable William R. Wilson, Jr., United States District
Judge for the Eastern District of Arkansas.


                                     -2-